                Case 19-31445-hcd             Doc 176        Filed 08/26/19        Page 1 of 59




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

                                                                )
In re:                                                          )      Chapter 11
                                                                )
INTERLOGIC OUTSOURCING, INC.,                                   )      Case No. 19-31445-hcd
IOI PAYROLL SERVICES, INC.,                                     )
IOI WEST, INC.,                                                 )      (Jointly Administered)
LAKEVIEW HOLDINGS, INC.,                                        )
LAKEVIEW TECHNOLOGY, INC.,                                      )
MODEARN, INC., and                                              )
TIMEPLUS SYSTEMS LLC, 1                                         )
                                                                )
                          Debtors.                              )
                                                                )

  DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING AND
APPROVING THE RETENTION AND EMPLOYMENT OF PAUL HASTINGS LLP AS
   COUNSEL TO THE DEBTORS, NUNC PRO TUNC TO THE PETITION DATE

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully submit this application (this “Application”) for entry of an order, substantially in the

form attached hereto as Exhibit A (the “Order”), pursuant to sections 327(a) and 330 of title 11

of the United States Code (the “Bankruptcy Code”), rules 2014 and 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), rule 200-1 of the Local Rules for the United

States District Court for the Northern District of Indiana (the “Local Rules”), and rule B-2014-1

of the Local Rules of the United States Bankruptcy Court for the Northern District of Indiana

(the “Local Bankruptcy Rules”), authorizing and approving the retention of Paul Hastings LLP

(“Paul Hastings”) as the Debtors’ counsel effective nunc pro tunc to the August 11, 2019

(the “Petition Date”). In support of this Application, the Debtors submit the Declaration of

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus Systems,
    LLC (9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589); and
    ModEarn, Inc. (3473). The location of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.
                Case 19-31445-hcd             Doc 176        Filed 08/26/19        Page 2 of 59




Matthew Murphy in Support of the Debtors’ Application for Entry of an Order Authorizing and

Approving the Retention and Employment of Paul Hastings LLP as Counsel to the Debtors (the

“Murphy Declaration”), attached hereto as Exhibit B, and the Declaration of Daniel Wikel in

Support of the Debtors’ Application for Entry of an Order Authorizing and Approving the

Retention and Employment of Paul Hastings LLP as Counsel to the Debtors (the “Wikel

Declaration”), attached hereto as Exhibit C, each incorporated herein by reference. In further

support of this Application, the Debtors respectfully state as follows: 2

                                           Jurisdiction and Venue

        1.       The United States Bankruptcy Court for the Northern District of Indiana

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. The

Debtors confirm their consent, pursuant to Bankruptcy Rule 7008 to the entry of a final order by

the Court in connection with this Application to the extent that it is later determined that the

Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

        2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       The statutory bases for the relief requested herein are sections 327(a) and 330 of

the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, Local Rule 200-1, and Local

Bankruptcy Rule B-2014-1.




2
    A detailed description of the Debtors and their business, and the facts and circumstances supporting the
    Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Daniel Wikel, Chief Restructuring
    Officer of Interlogic Outsourcing, Inc., in Support of Debtors’ Chapter 11 Petitions and First Day Motions
    (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary petitions for relief filed
    under chapter 11 of title 11 of the Bankruptcy Code on August 11, 2019. Capitalized terms used but not
    otherwise defined in this Application shall have the meanings ascribed to them in the First Day Declaration.



                                                         2
                 Case 19-31445-hcd     Doc 176       Filed 08/26/19    Page 3 of 59




                                           Background

        4.       On the Petition Date, each Debtor filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.    No request for the appointment of a trustee or examiner has been made in these

chapter 11 cases. On August 22, 2019, the United States Trustee for the Northern District of

Indiana (the “U.S. Trustee”) appointed the official committee of unsecured creditors

(the “Committee”). See Appointment and Notice Appointing Unsecured Creditors’ Committee

[Docket No. 148].

                                        Relief Requested

        5.       The Debtors seek entry of the Order, authorizing and approving the retention of

Paul Hastings as the Debtors’ counsel pursuant to the terms of the engagement letter by and

among the Debtors and Paul Hastings, dated as of July 13, 2019 (the “Paul Hastings

Agreement”), a copy of which is attached hereto as Exhibit D, effective nunc pro tunc to the

Petition Date.

                                  Paul Hasting’s Qualifications

        6.       The Debtors seek to retain Paul Hastings as their attorneys because of Paul

Hastings’ extensive knowledge of the Debtors’ business and financial affairs, its extensive

general experience and knowledge in legal matters, and, in particular, Paul Hastings’ recognized

expertise in the field of financial restructuring and bankruptcy. As one of the largest law firms in

the world, with a national and an international practice, Paul Hastings has substantial experience

in virtually all aspects of the law that may arise in the chapter 11 cases. Paul Hastings has




                                                 3
              Case 19-31445-hcd         Doc 176       Filed 08/26/19    Page 4 of 59




extensive bankruptcy and restructuring, corporate, employee benefits, environmental, finance,

intellectual property, labor and employment, litigation, real estate, securities, and tax expertise.

       7.      Paul Hastings’ finance and restructuring group provides an array of services to

assist financially distressed businesses and their creditors in maximizing values and ultimate

recoveries in a broad range of challenging circumstances. In roles ranging from debtor’s counsel

to committee counsel, Paul Hastings’ lawyers have played a significant role in many of the

largest and most complex cases under the Bankruptcy Code, including, among many others,

the chapter 11 cases of: AbitibiBowater; Adelphia Communications; Aerosoles, ALCO Stores;

Allegiance Telecom; American Airlines; Calpine Corporation; Castex Energy Partners;

Charming Charlie; Circuit City Stores; CIT Group; Comdisco; Dictaphone; Education

Holdings 1; Enron; FairPoint Communications; Fruit of the Loom; Furniture Brands

International; General Growth Properties; GT Advanced Technologies; Hostess Brands;

Innkeepers USA; Kmart; Lehman Brothers; Magna Entertainment; Mark IV Industries; McLeod

USA; Molycorp; National Steel; NewPage; Reddy Ice; Refco; Sabine Oil & Gas Corporation;

SandRidge Energy; Six Flags; Spansion; The Clare; United Airlines; US Airways; Vanguard

Natural Resources; Velti.; Visteon Corporation; Washington Mutual; WorldCom; and Zenith

Electronics. Paul Hastings’ lawyers also play a lead role in the Puerto Rico Title III cases.

       8.      Since July 13, 2019, Paul Hastings has represented the Debtors in the preparation

for and commencement of these chapter 11 cases. As a result of its prepetition representation,

Paul Hastings has become familiar with the Debtors’ capital structure, the terms of their debt, the

operation of their business, their organizational structure and needs, and the events giving rise to

these chapter 11 cases. Should the Debtors be required to retain lead counsel other than Paul

Hastings in connection with the prosecution of these chapter 11 cases, the Debtors, their estates,




                                                  4
              Case 19-31445-hcd        Doc 176       Filed 08/26/19   Page 5 of 59




and all parties in interest would be unduly prejudiced by the time and expense necessarily

attendant to such attorneys’ familiarization with the intricacies of the Debtors, their business

operations, and their financial circumstances.

       9.      Accordingly, the Debtors submit that Paul Hastings’ retention as bankruptcy

counsel is necessary and in the best interest of the Debtors and their estates. The Debtors further

submit that the firm is both well-qualified and uniquely able to represent the Debtors in these

chapter 11 cases in an efficient and effective manner.

                                    Services to Be Provided

       10.     The Debtors anticipate that Paul Hastings will render general legal services to the

Debtors as needed throughout the course of these chapter 11 cases, including bankruptcy,

corporate, labor and employment, employee benefits, finance, intellectual property, litigation,

real estate, securities, and tax advice.   In particular, the Debtors have requested that Paul

Hastings perform, among others, the following legal services:

               (a)    advising the Debtors of their rights, powers, and duties as debtors and
                      debtors in possession while operating and managing their business and
                      properties under chapter 11 of the Bankruptcy Code;

               (b)    preparing on behalf of the Debtors necessary and appropriate applications,
                      motions, proposed orders, other pleadings, notices, schedules, and other
                      documents, and reviewing financial and other reports to be filed in these
                      chapter 11 cases;

               (c)    advising the Debtors concerning, and preparing responses to, applications,
                      motions, other pleadings, notices, and other papers that may be filed by
                      other parties in these chapter 11 cases;

               (d)    advising the Debtors with respect to, and assisting in the negotiation and
                      documentation of, financing agreements and related transactions;

               (e)    reviewing the nature and validity of liens asserted against the Debtors’
                      property and advising the Debtors concerning the enforceability of such
                      liens;




                                                 5
              Case 19-31445-hcd         Doc 176       Filed 08/26/19   Page 6 of 59




               (f)     advising the Debtors regarding their ability to initiate actions to collect
                       and recover property for the benefit of their estates;

               (g)     advising and assisting the Debtors in connection with any potential asset
                       sales and property dispositions;

               (h)     advising the Debtors concerning executory contract and unexpired lease
                       assumptions, assignments, and rejections as well as lease restructurings
                       and recharacterizations;

               (i)     advising the Debtors in connection with the formulation, negotiation, and
                       promulgation of a plan or plans of reorganization, and related transactional
                       documents;

               (j)     assisting the Debtors in reviewing, estimating, and resolving claims
                       asserted against the Debtors’ estates;

               (k)     working with the Committee and other parties in interest;

               (l)     commencing and conducting litigation necessary and appropriate to assert
                       rights held by the Debtors, protect assets of the Debtors’ chapter 11
                       estates, or otherwise further the goal of completing the Debtors’ successful
                       reorganization; and

               (m)     providing non-bankruptcy services for the Debtors to the extent requested
                       by the Debtors.

It is necessary and essential that the Debtors, as debtors in possession, employ attorneys to

render the foregoing professional services. Paul Hastings has substantial expertise in all of these

areas and has obtained valuable institutional knowledge of the Debtors’ business and financial

affairs through its representation of the Debtors before the Petition Date.

                                   Professional Compensation

       11.     Paul Hastings intends to apply for compensation for professional services

rendered on an hourly basis and reimbursement of expenses incurred in connection with these

chapter 11 cases, subject to the Court’s approval and in compliance with applicable provisions of

the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and any other

applicable procedures and orders of the Court. The hourly rates and corresponding rate structure

Paul Hastings will use in these chapter 11 cases are generally the same as the hourly rates and


                                                  6
                 Case 19-31445-hcd           Doc 176         Filed 08/26/19       Page 7 of 59




corresponding rate structure that Paul Hastings uses in other restructuring matters, as well as

similar complex transactional and litigation matters whether in court or otherwise, regardless of

whether a fee application is required. Paul Hastings’ rates and rate structure reflect that such

restructuring and other complex matters typically are national and international in scope and

involve great complexity, high stakes, and severe time pressures.

           12.   Paul Hastings operates in a national marketplace for legal services in which rates

are driven by multiple factors relating to the individual lawyer, his or her area of specialization,

the firm’s expertise, performance, and reputation, the nature of the work involved, and other

factors.

           13.   Paul Hastings’ current customary hourly rate ranges in the United States are as

follows: 3

                 Timekeeper Category                          U.S. Hourly Rate Range
                 Partners                                     $1,100 - $1,525
                 Of Counsel                                   $1,025 - $1,525
                 Associates                                   $605 - $1,040
                 Paralegals                                   $240 - $495

           14.   Paul Hastings’ hourly rates are set at a level designed to compensate it fairly for

the work of its attorneys and paraprofessionals and to cover fixed and routine expenses. Hourly

rates vary with the experience and seniority of the individuals assigned. Paul Hastings’ hourly

rates are subject to periodic adjustments to reflect economic and other conditions. 4 Moreover,



3
    For professionals and paraprofessionals residing outside of the U.S., hourly rates are billed in the applicable
    currency. When billing a U.S. entity, such foreign rates are converted into U.S. dollars at the then applicable
    conversion rate. After converting these foreign rates into U.S. dollars, it is possible that certain rates may
    exceed the billing rates listed in the chart herein.

4
    For example, like many of its peer law firms, Paul Hastings adjusts the hourly billing rate of attorneys and
    paraprofessionals in the form of: (i) step increases historically awarded in the ordinary course on the basis of
    advancing seniority and promotion and (ii) periodic increases within each attorney’s and paraprofessional’s
    current level of seniority. The step increases do not constitute “rate increases” (as the tem is used in the
    Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed Under 11
    U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013). As set forth in the


                                                         7
               Case 19-31445-hcd            Doc 176        Filed 08/26/19       Page 8 of 59




these hourly rates are consistent with the rates that Paul Hastings charges other comparable

chapter 11 clients, regardless of the location of the chapter 11 cases.

       15.      The rate structure provided by Paul Hastings is appropriate and not significantly

different from (a) the rates that Paul Hastings charges for similar types of representations or

(b) the rates that comparable counsel would charge for work substantially similar to the work

Paul Hastings will perform in these chapter 11 cases. In determining the level of compensation

to be paid to Paul Hastings and its reasonableness, the Debtors compared Paul Hastings’ hourly

rates with the range of rates charged by other top firms in other large and complex matters. The

Debtors submit that Paul Hastings’ hourly rates are reasonable, comparable to Paul Hastings’

hourly rates for non-bankruptcy engagements, and within the range of rates charged by

comparably skilled professionals.

       16.      It is Paul Hastings’ policy to charge its clients in all areas of practice for all

expenses incurred in connection with a client’s matter. The expenses charged to clients include,

among other things, photocopying, witness fees, travel expenses, filing and recording fees, long

distance telephone calls, postage, express mail and messenger charges, computerized legal

research charges and other computer services, expenses for “working meals,” and telecopier

charges. Paul Hastings will charge the Debtors only the amount actually incurred by Paul

Hastings in connection with such expenses.

       17.      During the one-year period before the Petition Date, Paul Hastings received

certain amounts as compensation for professional services performed in connection with the

commencement and prosecution of these chapter 11 cases and for the reimbursement of related

reasonable and necessary expenses. Paul Hastings has applied these amounts in full and, in

   Order, Paul Hastings will provide ten business-days’ notice to the Debtors, the U.S. Trustee, and the Committee
   before implementing periodic increases, and shall file any such notice with the Court.



                                                       8
              Case 19-31445-hcd        Doc 176       Filed 08/26/19    Page 9 of 59




connection with such prepetition services, has written off any balance.

       18.     Paul Hastings has agreed to accept as compensation for its services in these

chapter 11 cases such sums as may be allowed by this Court, based upon the time spent and

services rendered, the difficulties encountered, and other appropriate factors.

                                Paul Hasting’s Disinterestedness

       19.     The Murphy Declaration discloses Paul Hastings’ connections to the Debtors and

potential parties in interest in these chapter 11 cases and is incorporated in this Application by

reference. In reliance on the Murphy Declaration, and except as set forth therein, the Debtors

believe that: (a) Paul Hastings has no connection with the Debtors, their creditors, the U.S.

Trustee, any person employed in the office of the U.S. Trustee, or any other party with an actual

or potential interest in the chapter 11 cases or their respective attorneys or accountants; (b) Paul

Hastings is not a creditor, equity security holder, or insider of the Debtors; (c) none of Paul

Hastings’ partners or associates is, or was within two years of the Petition Date, a director,

officer, or employee of the Debtors; and (d) Paul Hastings neither holds nor represents an interest

materially adverse to the Debtors, their estates, or any class of creditors or equity security

holders, by reason of any direct or indirect relationship to, connection with or interest in the

Debtors, or for any other reason.      Therefore, the Debtors believe that Paul Hastings is a

“disinterested person” within the meaning of section 101(14) of the Bankruptcy Code, as

modified by section 1107(b).

       20.     Paul Hastings will review its files periodically during the pendency of these

chapter 11 cases to ensure that no conflicts or other disqualifying circumstances exist or arise. If

any new relevant facts or relationships are discovered or arise, Paul Hastings will use reasonable

efforts to identify such further developments and will promptly file a supplemental declaration,




                                                 9
               Case 19-31445-hcd       Doc 176        Filed 08/26/19   Page 10 of 59




as required by Bankruptcy Rule 2014(a).

                                          Basis for Relief

        21.     The Debtors seek to retain Paul Hastings as their attorneys pursuant to

section 327(a) of the Bankruptcy Code, which provides that a debtor, subject to court approval,

may employ professional persons “that do not hold or represent an interest adverse to the estate,

and that are disinterested persons, to represent or assist the [debtor in possession] in carrying out

[its] duties under this title.”

        22.     Bankruptcy Rule 2014(a) provides that an application for retention include:

                [S]pecific facts showing the necessity for the employment, the
                name of the [firm] to be employed, the reasons for the selection,
                the professional services to be rendered, any proposed arrangement
                for compensation, and, to the best of the applicant’s knowledge, all
                of the [firm’s] connections with the debtor, creditors, any other
                party in interest, their respective attorneys and accountants, the
                United States trustee, or any person employed in the office of the
                United States trustee.

        23.     As required by Bankruptcy Rule 2014(a), this Application, along with the Murphy

Declaration and the Wikel Declaration, sets forth: (a) the specific facts establishing the Debtors’

need to employ Paul Hastings as counsel in these chapter 11 cases and the reasons for the

Debtors’ selection of Paul Hastings; (b) the professional services to be rendered by Paul

Hastings; (c) Paul Hastings’ compensation and the reasonableness thereof; and (d) to the best of

the Debtors’ knowledge, Paul Hastings’ connections, if any, to certain parties in interest in these

chapter 11 cases.

        24.     The Debtors submit that for all of the reasons stated in this Application, the

Murphy Declaration, and the Wikel Declaration, the proposed retention of Paul Hastings as the

Debtors’ bankruptcy and restructuring counsel in these chapter 11 cases falls squarely within the

scope of section 327(a) and is warranted. Further, as stated in the Murphy Declaration, Paul



                                                 10
               Case 19-31445-hcd           Doc 176        Filed 08/26/19      Page 11 of 59




Hastings is a “disinterested person” within the meaning of section 101(14) of the Bankruptcy

Code, as required by section 327(a), and does not hold or represent an interest adverse to the

Debtors’ estates and has no connection to the Debtors, their creditors, or other parties in interest,

except as may be disclosed in the Murphy Declaration. Accordingly, the Debtors respectfully

request that the Court authorize the retention of Paul Hastings as counsel to the Debtors.

              Request for Approval of Retention Nunc Pro Tunc to the Petition Date

        25.      The Debtors request that Paul Hastings’ retention be made effective as of the

Petition Date in order to allow Paul Hastings to be compensated for the work performed for the

Debtors prior to the Court’s consideration and approval of this Application. The Debtors submit

that under the circumstances, and to avoid irreparable harm to the Debtors’ estates that may

occur if Paul Hastings is not immediately retained, retroactive approval to the Petition Date is

warranted. 5

                                                   Notice

        26.      Notice of this Application has been provided to:                   (a) the U.S. Trustee;

(b) proposed counsel to the Committee; (b) counsel to the DIP Lender; (c) the United States

Attorney’s Office for the Northern District of Indiana; (d) the Internal Revenue Service; (e) the

United States Securities and Exchange Commission; (f) the state attorneys general for all states

in which the Debtors conduct business; and (g) any party that requests service pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.




5
    Local Rule B-2014-1(d) provides: “In the event the court approves the application, unless otherwise request
    following notice to all creditors, the approval will relate back to the date the application was filed.”



                                                     11
             Case 19-31445-hcd        Doc 176        Filed 08/26/19   Page 12 of 59




                                       No Prior Request

       27.     No prior request for the relief sought in this Application has been made to this or

any other court.



                          [Remainder of Page Intentionally Left Blank]




                                                12
              Case 19-31445-hcd            Doc 176   Filed 08/26/19      Page 13 of 59




        WHEREFORE, the Debtors respectfully request entry of the Order, substantially in the

form attached hereto as Exhibit A, granting the relief requested in this Application and granting

such other relief as is just and proper.

Dated: August 26, 2019
       Elkhart, Indiana
                                                INTERLOGIC OUTSOURCING, INC.
                                                (for itself and on behalf of its affiliated debtors and
                                                debtors in possession)

                                                /s/ Daniel Wikel
                                                Name: Daniel Wikel
                                                Title: Chief Restructuring Officer
Case 19-31445-hcd   Doc 176   Filed 08/26/19   Page 14 of 59




                       EXHIBIT A

                     Proposed Order
               Case 19-31445-hcd             Doc 176        Filed 08/26/19        Page 15 of 59




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

                                                                )
In re:                                                          )      Chapter 11
                                                                )
INTERLOGIC OUTSOURCING, INC.,                                   )      Case No. 19-31445-hcd
IOI PAYROLL SERVICES, INC.,                                     )
IOI WEST, INC.,                                                 )      (Jointly Administered)
LAKEVIEW HOLDINGS, INC.,                                        )
LAKEVIEW TECHNOLOGY, INC.,                                      )      Re Docket No. __
MODEARN, INC., and                                              )
TIMEPLUS SYSTEMS LLC, 1                                         )
                                                                )
                          Debtors.                              )
                                                                )

              ORDER AUTHORIZING AND APPROVING THE RETENTION
              AND EMPLOYMENT OF PAUL HASTINGS LLP AS COUNSEL
             TO THE DEBTORS, NUNC PRO TUNC TO THE PETITION DATE

         Upon the application (the “Application”) 2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for the entry of an order (this “Order”) authorizing and

approving the Debtors to retain and employ Paul Hastings LLP (“Paul Hastings”) as their

counsel effective nunc pro tunc to the Petition Date, all as more fully set forth in the Application;

and upon the Murphy Declaration, and upon the Wikel Declaration, and upon the First Day

Declaration, and upon any statements of counsel and evidence adduced with respect to the

Application at a hearing before the Court (the “Hearing”); and this Court having jurisdiction to

consider the Application and the relief requested therein in accordance with 28 U.S.C. §§ 157

and 1334 and Local Rule 200-1; and consideration of the Application and the relief requested


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus Systems,
    LLC (9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589); and
    ModEarn, Inc. (3473). The location of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.

2
    Capitalized terms used but not defined herein shall have the meaning set forth in the Application.
              Case 19-31445-hcd         Doc 176        Filed 08/26/19    Page 16 of 59




therein being a core proceeding pursuant to 28 U.S.C. § 157; and venue being proper in this

Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Application

having been given and that no other or further notice is required; and the Court having found that

(i) the relief requested in the Application is in the best interest of the Debtors, their creditors, and

all parties in interest, (ii) the legal and factual bases set forth in the Application, the Murphy

Declaration, and the Wikel Declaration and at the Hearing establish just cause for the relief

granted herein, (iii) Paul Hastings is a “disinterested person,” as defined in section 101(14) of the

Bankruptcy Code and as required by section 327(a), and (iv) Paul Hastings does not hold or

represent an interest adverse to the Debtors’ estates; and upon all of the proceedings had before

this Court; and any objections to the relief requested herein having been withdrawn or overruled

on the merits; and after due deliberation and sufficient cause appearing therefor, it is hereby

ORDERED THAT:

        1.      The Application is granted as set forth herein.

        2.      The Debtors are authorized to retain and employ Paul Hastings as their attorneys

nunc pro tunc to the Petition Date pursuant to the terms of the Paul Hastings Agreement, as

modified in this Order.

        3.      Paul Hastings is authorized to act as the Debtors’ counsel and to perform those

services described in the Application. Specifically, but without limitation, Paul Hastings will

render the following legal services:

                (a)     advising the Debtors of their rights, powers, and duties as debtors and
                        debtors in possession while operating and managing their business and
                        properties under chapter 11 of the Bankruptcy Code;

                (b)     preparing on behalf of the Debtors necessary and appropriate applications,
                        motions, proposed orders, other pleadings, notices, schedules, and other
                        documents, and reviewing financial and other reports to be filed in these
                        chapter 11 cases;


                                                   2
            Case 19-31445-hcd        Doc 176       Filed 08/26/19   Page 17 of 59




              (c)    advising the Debtors concerning, and preparing responses to, applications,
                     motions, other pleadings, notices, and other papers that may be filed by
                     other parties in these chapter 11 cases;

              (d)    advising the Debtors with respect to, and assisting in the negotiation and
                     documentation of, financing agreements and related transactions;

              (e)    reviewing the nature and validity of liens asserted against the Debtors’
                     property and advising the Debtors concerning the enforceability of such
                     liens;

              (f)    advising the Debtors regarding their ability to initiate actions to collect
                     and recover property for the benefit of their estates;

              (g)    advising and assisting the Debtors in connection with any potential asset
                     sales and property dispositions;

              (h)    advising the Debtors concerning executory contract and unexpired lease
                     assumptions, assignments, and rejections as well as lease restructurings
                     and recharacterizations;

              (i)    advising the Debtors in connection with the formulation, negotiation, and
                     promulgation of a plan or plans of reorganization, and related transactional
                     documents;

              (j)    assisting the Debtors in reviewing, estimating, and resolving claims
                     asserted against the Debtors’ estates;

              (k)    working with the Committee and other parties in interest;

              (l)    commencing and conducting litigation necessary and appropriate to assert
                     rights held by the Debtors, protect assets of the Debtors’ chapter 11
                     estates, or otherwise further the goal of completing the Debtors’ successful
                     reorganization; and

              (m)    providing non-bankruptcy services for the Debtors to the extent requested
                     by the Debtors.

       4.     Paul Hastings shall be compensated for its services and reimbursed for any related

expenses in accordance with Paul Hastings’ customary billing practices and procedures set forth

in the Paul Hastings Agreement and the Murphy Declaration in accordance with sections 330

and 331 of the Bankruptcy Code and applicable provisions of the Bankruptcy Rules, the Local

Bankruptcy Rules, and any other application procedures and orders of the Court. Paul Hastings


                                               3
                Case 19-31445-hcd      Doc 176        Filed 08/26/19   Page 18 of 59




shall make a reasonable effort to comply with the U.S. Trustee’s request for information and

additional disclosures as set forth in the Guidelines for Reviewing Applications for Compensation

and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11

Cases Effective as of November 1, 2013 (the “Revised UST Guidelines”), both in connection

with the Application and the interim and final fee applications to be filed by Paul Hastings in

these chapter 11 cases.

       5.        Paul Hastings shall provide no less than ten-business-days’ notice to the Debtors,

the U.S. Trustee, and counsel to the Committee before any increases in the rates set forth in the

Application are implemented and shall file such notice with the Court.

       6.        The Debtors and Paul Hastings are authorized and empowered to take all actions

necessary to effectuate the relief granted in this Order.

       7.        Notice of the Application as provided therein shall be deemed good and sufficient

notice of such Application, and the requirements of the Bankruptcy Rules and the Local

Bankruptcy Rules are satisfied by the contents of the Application.

       8.        To the extent the Application, the Paul Hastings Agreement, the Murphy

Declaration, and the Wikel Declaration are inconsistent with this Order, the terms of this Order

shall govern.

       9.        The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       10.       This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



Dated: ___________, 2019                              ______________________________________
South Bend, Indiana                                   UNITED STATES BANKRUPTCY JUDGE

                                                  4
Case 19-31445-hcd   Doc 176   Filed 08/26/19   Page 19 of 59




                       EXHIBIT B

                    Murphy Declaration
               Case 19-31445-hcd             Doc 176        Filed 08/26/19        Page 20 of 59




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

                                                                )
In re:                                                          )      Chapter 11
                                                                )
INTERLOGIC OUTSOURCING, INC.,                                   )      Case No. 19-31445-hcd
IOI PAYROLL SERVICES, INC.,                                     )
IOI WEST, INC.,                                                 )      (Jointly Administered)
LAKEVIEW HOLDINGS, INC.,                                        )
LAKEVIEW TECHNOLOGY, INC.,                                      )
MODEARN, INC., and                                              )
TIMEPLUS SYSTEMS LLC, 1                                         )
                                                                )
                          Debtors.                              )
                                                                )

                DECLARATION OF MATTHEW MURPHY IN
            SUPPORT OF DEBTORS’ APPLICATION FOR ENTRY OF
       AN ORDER AUTHORIZING AND APPROVING THE RETENTION AND
     EMPLOYMENT OF PAUL HASTINGS LLP AS COUNSEL TO THE DEBTORS

         Pursuant to Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), I, Matthew Murphy, declare that the following is true to the best of my knowledge,

information, and belief:

         1.      I am an attorney admitted and in good standing to practice in the State of Illinois.

My application for admission pro hac vice to the United States Bankruptcy Court for the

Northern District of Indiana was filed on August 12, 2019 [Docket No. 34] and granted on

August 13, 2019 [Docket No. 48].

         2.      I am a partner with the law firm of Paul Hastings LLP (“Paul Hastings”), located

at, among other offices worldwide, 71 South Wacker Drive, Suite 4500, Chicago, Illinois 60606,


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus Systems,
    LLC (9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589); and
    ModEarn, Inc. (3473). The location of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.
               Case 19-31445-hcd             Doc 176         Filed 08/26/19       Page 21 of 59




and am duly authorized to make this declaration (this “Declaration”) on behalf of Paul Hastings.

I make this Declaration in support of the Debtors’ Application for Entry of an Order Authorizing

and Approving the Retention and Employment of Paul Hastings LLP as Counsel to the Debtors,

Nunc Pro Tunc to the Petition Date (the “Application”) 2 submitted by above captioned debtors

and debtors in possession (collectively, the “Debtors”).

        3.       The facts set forth in this Declaration are based upon my personal knowledge,

discussions with other Paul Hastings attorneys, and the firm’s client/matter records that were

reviewed by me or other Paul Hastings attorneys acting under my supervision and direction. To

the extent any information disclosed in this Declaration requires amendment or modification

upon Paul Hastings’ completion of further review or as additional information becomes

available, a supplemental declaration will be submitted to the Court reflecting such amended or

modified information.

                                       Paul Hastings’ Qualifications

        4.       Paul Hastings is particularly qualified to serve as the Debtors’ counsel in these

chapter 11 cases. Paul Hastings is one of the largest law firms in the world, with a national and

an international practice, and has substantial experience in virtually all aspects of the law that

may arise in these chapter 11 cases. Paul Hastings has extensive bankruptcy and restructuring,

corporate, employee benefits, environmental, finance, intellectual property, labor and

employment, litigation, real estate, securities, and tax expertise.

        5.       Paul Hastings’ finance and restructuring group provides an array of services to

assist financially distressed businesses and their creditors in maximizing values and ultimate

recoveries in a broad range of challenging circumstances. In roles ranging from debtor’s counsel

to committee counsel, Paul Hastings’ lawyers have played a significant role in many of the
2
    Capitalized terms used but not defined herein shall have the meaning set forth in the Application.


                                                         2
             Case 19-31445-hcd         Doc 176       Filed 08/26/19    Page 22 of 59




largest and most complex cases under the Bankruptcy Code, including, among many others,

the chapter 11 cases of: AbitibiBowater; Adelphia Communications; Aerosoles, ALCO Stores;

Allegiance Telecom; American Airlines; Calpine Corporation; Castex Energy Partners;

Charming Charlie; Circuit City Stores; CIT Group; Comdisco; Dictaphone; Education

Holdings 1; Enron; FairPoint Communications; Fruit of the Loom; Furniture Brands

International; General Growth Properties; GT Advanced Technologies; Hostess Brands;

Innkeepers USA; Kmart; Lehman Brothers; Magna Entertainment; Mark IV Industries; McLeod

USA; Molycorp; National Steel; NewPage; Reddy Ice; Refco; Sabine Oil & Gas Corporation;

SandRidge Energy; Six Flags; Spansion; The Clare; United Airlines; US Airways; Vanguard

Natural Resources; Velti.; Visteon Corporation; Washington Mutual; WorldCom; and Zenith

Electronics. Paul Hastings’ lawyers also play a lead role in the Puerto Rico Title III cases.

       6.      Since July 13, 2019, Paul Hastings has represented the Debtors in the preparation

for and commencement of these chapter 11 cases. As a result of its prepetition representation,

Paul Hastings has become familiar with the Debtors’ capital structure, the terms of their debt, the

operation of their business, their organizational structure and needs, and the events giving rise to

these chapter 11 cases. Accordingly, Paul Hastings has the necessary background and relevant

experience with the Debtors to deal effectively and efficiently with the potential legal issues and

other matters that may arise in the context of these chapter 11 cases. Should the Debtors be

required to retain lead counsel other than Paul Hastings in connection with the prosecution of

these chapter 11 cases, the Debtors, their estates, and all parties in interest would be unduly

prejudiced by the time and expense necessarily attendant to such attorneys’ familiarization with

the intricacies of the Debtors, their business operations, and their financial circumstances.




                                                 3
             Case 19-31445-hcd           Doc 176       Filed 08/26/19   Page 23 of 59




                                        Services to Be Provided

       7.      Paul Hastings will render general legal services to the Debtors as needed

throughout the course of these chapter 11 cases, including bankruptcy, corporate, labor and

employment, employee benefits, finance, intellectual property, litigation, real estate, securities,

and tax advice. In particular, the Debtors have requested that Paul Hastings perform, among

others, the following legal services:

               (a)     advising the Debtors of their rights, powers, and duties as debtors and
                       debtors in possession while operating and managing their business and
                       properties under chapter 11 of the Bankruptcy Code;

               (b)     preparing on behalf of the Debtors necessary and appropriate applications,
                       motions, proposed orders, other pleadings, notices, schedules, and other
                       documents, and reviewing financial and other reports to be filed in these
                       chapter 11 cases;

               (c)     advising the Debtors concerning, and preparing responses to, applications,
                       motions, other pleadings, notices, and other papers that may be filed by
                       other parties in these chapter 11 cases;

               (d)     advising the Debtors with respect to, and assisting in the negotiation and
                       documentation of, financing agreements and related transactions;

               (e)     reviewing the nature and validity of liens asserted against the Debtors’
                       property and advising the Debtors concerning the enforceability of such
                       liens;

               (f)     advising the Debtors regarding their ability to initiate actions to collect
                       and recover property for the benefit of their estates;

               (g)     advising and assisting the Debtors in connection with any potential asset
                       sales and property dispositions;

               (h)     advising the Debtors concerning executory contract and unexpired lease
                       assumptions, assignments, and rejections as well as lease restructurings
                       and recharacterizations;

               (i)     advising the Debtors in connection with the formulation, negotiation, and
                       promulgation of a plan or plans of reorganization, and related transactional
                       documents;

               (j)     assisting the Debtors in reviewing, estimating, and resolving claims
                       asserted against the Debtors’ estates;


                                                   4
                Case 19-31445-hcd      Doc 176       Filed 08/26/19   Page 24 of 59




                 (k)    working with the Committee and other parties in interest;

                 (l)    commencing and conducting litigation necessary and appropriate to assert
                        rights held by the Debtors, protect assets of the Debtors’ chapter 11
                        estates, or otherwise further the goal of completing the Debtors’ successful
                        reorganization; and

                 (m)    providing non-bankruptcy services for the Debtors to the extent requested
                        by the Debtors.

Paul Hastings has substantial expertise in all of these areas and has obtained valuable

institutional knowledge of the Debtors’ business and financial affairs through its representation

of the Debtors before the Petition Date.

                                 Compensation of Paul Hastings

           8.    Paul Hastings will apply for compensation for professional services rendered on

an hourly basis and reimbursement of expenses incurred in connection with these chapter 11

cases, subject to the Court’s approval and in compliance with applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and any other applicable

procedures and orders of the Court. The hourly rates and corresponding rate structure Paul

Hastings will use in these chapter 11 cases are generally the same as the hourly rates and

corresponding rate structure that Paul Hastings uses in similar matters, as well as other complex

transactional and litigation matters whether in court or otherwise, regardless of whether a fee

application is required. Paul Hastings’ rates and rate structure reflect that such restructuring and

other complex matters typically are national and international in scope and involve great

complexity, high stakes, and severe time pressures.

           9.    Paul Hastings operates in a national marketplace for legal services in which rates

are driven by multiple factors relating to the individual lawyer, his or her area of specialization,

the firm’s expertise, performance, and reputation, the nature of the work involved, and other

factors.


                                                 5
               Case 19-31445-hcd            Doc 176          Filed 08/26/19      Page 25 of 59




         10.     Paul Hastings’ current customary hourly rate ranges in the United States are as

follows: 3

                 Timekeeper Category                           U.S. Hourly Rate Range
                 Partners                                      $1,100 - $1,525
                 Of Counsel                                    $1,025 - $1,525
                 Associates                                    $605 - $1,040
                 Paralegals                                    $240 - $495

         11.     Paul Hastings’ hourly rates are set at a level designed to compensate it fairly for

the work of its attorneys and paraprofessionals and to cover fixed and routine expenses. Hourly

rates vary with the experience and seniority of the individuals assigned. I believe these rates are

reasonable and commensurate with the hourly rates of other firms of similar size and expertise.

         12.     Paul Hastings’ hourly rates are subject to periodic adjustments to reflect economic

and other conditions. 4 Moreover, these hourly rates are consistent with the rates that Paul

Hastings charges other comparable chapter 11 clients, regardless of the location of the chapter 11

cases.

         13.     It is Paul Hastings’ policy to charge its clients in all areas of practice for all

expenses incurred in connection with a client’s matter. The expenses charged to clients include,

among other things, photocopying, witness fees, travel expenses, filing and recording fees, long

distance telephone calls, postage, express mail and messenger charges, computerized legal


3
    For professionals and paraprofessionals residing outside of the U.S., hourly rates are billed in the applicable
    currency. When billing a U.S. entity, such foreign rates are converted into U.S. dollars at the then applicable
    conversion rate. After converting these foreign rates into U.S. dollars, it is possible that certain rates may
    exceed the billing rates listed in the chart herein.
4
    For example, like many of its peer law firms, Paul Hastings adjusts the hourly billing rate of attorneys and
    paraprofessionals in the form of: (i) step increases historically awarded in the ordinary course on the basis of
    advancing seniority and promotion and (ii) periodic increases within each attorney’s and paraprofessional’s
    current level of seniority. The step increases do not constitute “rate increases” (as the tem is used in the
    Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed Under 11
    U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013). As set forth in the
    Order, Paul Hastings will provide ten business-days’ notice to the Debtors, the U.S. Trustee, and the Committee
    before implementing periodic increases, and shall file any such notice with the Court.



                                                         6
             Case 19-31445-hcd         Doc 176       Filed 08/26/19     Page 26 of 59




research charges and other computer services, expenses for “working meals,” and telecopier

charges. Paul Hastings will charge the Debtors only the amount actually incurred by Paul

Hastings in connection with such expenses. Paul Hastings believes that failure to charge these

expenses would require the firm to increase its current hourly rates.

       14.      Paul Hastings currently charges $0.08 per page for standard black and white

duplication and $0.50 per page for standard color copies in its offices in the United States. Paul

Hastings does not charge its clients for incoming facsimile transmissions. Because Paul Hastings

believes that on-line legal research (e.g., LEXIS and WESTLAW) is far more cost-efficient than

manual research using hardbound volumes, Paul Hastings encourages computerized legal

research even though it is not a profit center for Paul Hastings.

       15.      During the one-year period before the Petition Date, Paul Hastings received

$470,000.00 in fees and expense reimbursements from Interlogic Outsourcing Inc. and $7,500.00

in fees and expense reimbursements from ModEarn Inc. for a total of $477,500.00 for Paul

Hastings’ prepetition services and expenses incurred on the Debtors’ behalf, including services

performed in connection with the commencement and prosecution of these chapter 11 cases. As

of the Petition Date, the fees and expenses incurred by Paul Hastings have been debited against

amounts received in full. Paul Hastings has written off the balance, if any, of any additional fees

and expenses.

       16.      Paul Hastings shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the chapter 11 cases in compliance with

sections 330 and 331 of the Bankruptcy Code and applicable provisions of the Bankruptcy Rules,

the Local Rules, and any other applicable procedures and orders of the Court. Paul Hastings also

intends to make a reasonable effort to comply with the U.S. Trustee’s requests for information




                                                 7
               Case 19-31445-hcd            Doc 176         Filed 08/26/19       Page 27 of 59




and additional disclosures as set forth in the Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 By Attorneys in

Larger Chapter 11 Cases Effective as of November 1, 2013 (the “Revised UST Guidelines”),

both in connection with the application and the interim and final fee applications to be filed by

Paul Hastings in these chapter 11 cases.

        17.      Paul Hastings has not received any promises as to payment or compensation in

connection with the chapter 11 cases other than in accordance with the provisions of the

Bankruptcy Code and as disclosed herein. Moreover, Paul Hastings has not agreed to share any

of its compensation from the Debtors with any other person, other than the partners, of counsel,

associates, and staff employed by Paul Hastings as permitted by section 504 of the Bankruptcy

Code. The proposed retention of Paul Hastings is not prohibited by Bankruptcy Rule 5002.

                              Paul Hastings’ Conflict Check Procedures

        18.      Paul Hastings’ conflicts check database is designed to include the identity of

related and adverse parties. Paul Hastings regularly updates this database. In connection with its

proposed retention by the Debtors in these chapter 11 cases, Paul Hastings undertook to

determine whether it had any conflicts or other relationships that might cause it not to be

disinterested from the Debtors and their representatives the names of individuals and entities that

may be parties in interest in these chapter 11 cases (the “Potential Parties in Interest”). In

preparing this declaration, I submitted, or caused to be submitted, for review by our conflicts

check database, the Potential Parties in Interest. The identities of the Potential Parties in Interest

were provided to us by the Debtors and are set forth on Schedule 1 hereto. 5 The results of our


5
    Paul Hastings’ inclusion of parties in the following schedules is solely to illustrate Paul Hastings’ conflict
    search process and is not an admission that any party has a valid claim against the Debtors or that any party
    properly belongs in the schedules or has a claim or legal relationship to the Debtors of the nature described in
    the schedules.



                                                        8
               Case 19-31445-hcd       Doc 176        Filed 08/26/19   Page 28 of 59




conflict check were compiled and analyzed by Paul Hastings’ attorneys acting under my

supervision.

       19.      In addition to the comprehensive search of the Potential Parties in Interest through

our conflicts check database, I sent an email to all partners, of counsel, and associates of Paul

Hastings asking whether any partner, of counsel, or associate is or has reason to believe that he

or she, or any immediate family member, is a shareholder of the Debtors, or has ever been

employed by, or holds any claims against, the Debtors. In addition, I asked whether any partner,

of counsel, or associate is representing a client directly adverse to the Debtors. I did not receive

any responses indicating that any partner, of counsel, or associate, or any immediate family

member, is a shareholder of the Debtors, is employed by the Debtors, holds any claims against

the Debtors, or is representing a client directly adverse to the Debtors.

                 Paul Hastings’ Connection with Potential Parties In Interest

       20.      Paul Hastings and certain of its partners and associates may have in the past

represented, may currently represent, and likely in the future will represent, entities that may be

parties in interest in these chapter 11 cases in connection with matters unrelated to the Debtors

and these chapter 11 cases.      Paul Hastings has searched on its electronic database for its

connection to the entities listed on Schedule 1 attached hereto. The information listed on

Schedule 1 may be changed without our knowledge and may change during the pendency of

these chapter 11 cases. Accordingly, Paul Hastings will update this Declaration as necessary and

when Paul Hastings becomes aware of additional material information.

       21.      As specifically set forth below and on Schedule 2 attached hereto, Paul Hastings

represents certain of the Debtors’ creditors or other entities that may be parties in interest in

ongoing matters unrelated to the Debtors and these chapter 11 cases. None of the representations




                                                  9
               Case 19-31445-hcd      Doc 176        Filed 08/26/19   Page 29 of 59




described herein are materially adverse to the interest of the Debtors’ estates.         Moreover,

pursuant to section 327(c) of the Bankruptcy Code, Paul Hastings is not disqualified from acting

as Debtors’ counsel merely because it represents certain of the Debtors’ creditors, shareholders,

or other entities that may be Potential Parties in Interest in matters unrelated to these chapter 11

cases.

         22.    To the best of my knowledge, information, and belief, based on the review

procedures described above, Paul Hastings does not have any “connection” to the Potential

Parties in Interest except as described in this declaration. Neither the term “connection,” as used

in Bankruptcy Rule 2014, nor the proper scope of a professional’s search for “connection” has

been defined, and I am therefore uncertain what this Court may consider a “connection”

requiring disclosure. Out of an abundance of caution, I am disclosing many representations that

are not, to my understanding, disqualifying or problematic under either section 327(a) of the

Bankruptcy Code or applicable standards of professional ethics.

         23.    Neither I, nor any partner, of counsel, or associate of Paul Hastings, as far as I

have been able to ascertain after due inquiry, has any connection with the Debtors, the U.S.

Trustee, or any Potential Party in Interest, except as set forth below or otherwise in this

Declaration:

                a.     To the extent its conflicts check database indicated that Paul Hastings has,
                       or may have, represented a Potential Party in Interest within the last five
                       years in matters unrelated to the Debtors, the identity of such entity and
                       the nature of Paul Hastings’ relationship with such entity are set forth in
                       Schedule 2 hereto. Although Paul Hastings has represented, currently
                       represents, and may continue to represent certain entities and individuals
                       listed on Schedule 2 hereto, Paul Hastings will not represent any such
                       entity or individual in these chapter 11 cases. I do not believe Paul
                       Hastings’ connection to these entities precludes it from meeting the
                       disinterestedness standard under the Bankruptcy Code, but disclose it out
                       of an abundance of caution.




                                                10
              Case 19-31445-hcd          Doc 176         Filed 08/26/19    Page 30 of 59




                b.      Each of the entities and individuals identified on Schedule 2 (and any
                        affiliates thereof) for whom Paul Hastings has performed services
                        accounted for 1 percent or less of Paul Hastings’ revenues for the firm’s
                        fiscal year ending January 31, 2019, except for the following entities: (i)
                        Bank of America, N.A. together with its parent and certain related entities,
                        (ii) JP Morgan Chase, N.A. together with its parent and certain related
                        entities; (iii) Wells Fargo Bank, N.A. together with its parent and related
                        entities, and (iv) GI Partners, the parent of Flexential. However, the above
                        listed entities each accounted for less than 2 percent of Paul Hastings’
                        revenues for the same fiscal year. I do not believe Paul Hastings’
                        connection to these entities precludes it from meeting the disinterestedness
                        standard under the Bankruptcy Code, but disclose it out of an abundance
                        of caution.

                c.      As disclosed on Schedule 2, Paul Hastings currently represents, and has
                        represented in the past, certain affiliates and related entities of KeyBank
                        National Association in matters unrelated to the Debtors. Specifically,
                        Paul Hastings represents KeyBanc Capital Markets and Pacific Crest
                        Securities, Inc. in matters unrelated to the Debtors and these chapter 11
                        cases. Paul Hastings does not and will not represent KeyBanc Capital
                        Markets or Pacific Crest Securities, Inc. in connection with these
                        chapter 11 cases. I do not believe these connections preclude Paul
                        Hastings from meeting the disinterestedness standard under the
                        Bankruptcy Code, but disclose them out of an abundance of caution.

                d.      On August 12, 2019, the Debtors filed an application for the retention of
                        Prime Clerk LLC (“Prime Clerk”) as the Debtors’ claims, noticing, and
                        solicitation, 6 which was granted on August 20, 2019. 7 As disclosed on
                        Schedule 2, Paul Hastings has represented in the past entities related to
                        Permira Advisers LLP, Prime Clerk’s parent company, in matters
                        unrelated to the Debtors. Paul Hastings does not and will not represent
                        Permira Advisers LLP in connection with these chapter 11 cases. I do not
                        believe that Paul Hastings’ connection to Prime Clerk precludes it from
                        meeting the disinterestedness standard under the Bankruptcy Code, but
                        disclose it out of an abundance of caution.

                e.      Neither I, nor any partner, of counsel, or associate of Paul Hastings
                        individually holds a prepetition claim against the Debtors.




6
    See Debtors’ Application for Appointment of Prime Clerk LLC as Claims, Noting, and Solicitation Agent
    [Docket No. 17].
7
    See Order Authorizing Retention and Appointment of Prime Clerk LLC as Claims, Noticing and Solicitation
    Agent [Docket No. 141].



                                                    11
               Case 19-31445-hcd      Doc 176        Filed 08/26/19   Page 31 of 59




                f.     To my knowledge after due inquiry, none of the partners, of counsels, or
                       associates of Paul Hastings, and none of the members of their immediate
                       families, are currently employees of one or more of the Debtors.

                g.     Paul Hastings holds no stock of the Debtors. Neither I, nor any partner, of
                       counsel, or associate of Paul Hastings individually holds any stock in the
                       Debtors.

         24.    Despite the efforts described above to identify and disclose Paul Hastings’

connections with Potential Parties in Interest in these chapter 11 cases, because Paul Hastings is

an international firm with hundreds of attorneys in several offices worldwide, and, because the

Debtors are a multifaceted enterprise with hundreds of creditors and other relationships, Paul

Hastings is unable to state with certainty that every client representation or other connection has

been disclosed. If Paul Hastings discovers additional information that requires disclosure or

modification of this Declaration, Paul Hastings will file a supplemental declaration with the

Court.

         25.    Moreover, in conformity with Local Bankruptcy Rule B-2014-1, I hereby

specifically state the following:

                a.     In response to Local Bankruptcy Rule B-2014-1(b)(1) and (2): The
                       Debtors have certain non-Debtor affiliates, as defined in section 101(2) of
                       the Bankruptcy Code. Neither Paul Hastings nor any of the partners, of
                       counsels, or associates of Paul Hastings, has represented or been employed
                       by any such affiliates during the twelve months prior to the Petition Date.

                b.     In response to Local Bankruptcy Rule B-2014-(b)(3): As discussed above,
                       Paul Hastings was retained by the Debtors on or around July 13, 2019, to
                       represent the Debtors. During the one-year period before the Petition
                       Date, Paul Hastings received $470,000.00 in fees and expense
                       reimbursements from Interlogic Outsourcing Inc. and $7,500.00 in fees
                       and expense reimbursements from ModEarn Inc. for a total of
                       $477,500.00 for Paul Hastings’ prepetition services and expenses incurred
                       on the Debtors’ behalf, including services performed in connection with
                       the commencement and prosecution of these chapter 11 cases. As of the
                       Petition Date, the fees and expenses incurred by Paul Hastings have been
                       debited against amounts received in full. Paul Hastings has written off the
                       balance, if any, of any additional fees and expenses.



                                                12
               Case 19-31445-hcd           Doc 176         Filed 08/26/19      Page 32 of 59




                 c.      In response to Local Bankruptcy Rule B-2014-1(b)(4): Neither Paul
                         Hastings nor any of the partners, of counsels, or associates of Paul
                         Hastings holds or has held any position with respect to the Debtors other
                         than legal counsel.

                 d.      In response to Local Bankruptcy Rule B-2014-1(b)(5): Except as
                         otherwise disclosed herein, neither Paul Hastings nor any of the partners,
                         of counsels, or associates of Paul Hastings has represented or been
                         employed by any officer, director, shareholder, partner, or limited partner
                         of the Debtors, or any entity that has guaranteed an obligation of the
                         Debtors or is liable on any obligation of the Debtors or pledged property
                         to secure an obligation of the Debtors.

                 e.      In response to Local Bankruptcy Rule B-2014-1(b)(6): As discussed
                         above, Paul Hastings represents or has represented certain Potential Parties
                         in Interest listed on Schedule 2, including parties which may be scheduled
                         as creditors when the Debtors file their schedules and statements of
                         financial affairs. 8 Paul Hastings has not represented and will not represent
                         any of these parties in connection with the Debtors or these chapter 11
                         cases.

        26.      Based on the foregoing and except as provided herein, to the best of my

knowledge, information, and belief formed after reasonable inquiry: (a) Paul Hastings has no

connection with the Debtors, their creditors, the U.S. Trustee, any person employed in the office

of the U.S. Trustee, or any other entity with an actual or potential interest in these

chapter 11 cases or their respective attorneys or accountants; (b) Paul Hastings is not a creditor,

equity security holder, or insider of the Debtors; (c) none of Paul Hastings’ partners, of counsels,

or associates is or was, within two years of the Petition Date, a director, officer, or employee of

the Debtors; and (d) Paul Hastings neither holds nor represents an interest materially adverse to

the Debtors, their estates, or any class of creditors or equity security holders, by reason of any

direct or indirect relationship to, connection with, or interest in the Debtors, or for any other



8
    The Debtors’ deadline to file the schedules and statements of financial affairs was extended to and including
    September 9, 2019. See Order (I) Extending Time to File Schedules of Assets and Liabilities, Schedules of
    Current Income and Expenditures, Schedules of Executory Contracts and Unexpired Leases, and Statements of
    Financial Affairs and (II) Granting Related Relief [Docket No. 107].



                                                      13
             Case 19-31445-hcd       Doc 176        Filed 08/26/19   Page 33 of 59




reason. Accordingly, I believe that Paul Hastings is a “disinterested person,” as defined in

section 101(14) of the Bankruptcy Code and as required by section 327(a).

                       Statement Regarding Revised UST Guidelines

       27.    Paul Hastings looks forward to working with the U.S. Trustee to address the

concerns that prompted the Revised UST Guidelines, but Paul Hastings reserves all rights as to

the relevance and substantive legal effect of the Revised UST Guidelines in connection with the

Application or any application for compensation in the chapter 11 cases. Paul Hastings provides

the following response to the request for information set forth in Paragraph D.1. of the Revised

UST Guidelines.

              Question:      Did you agree to any variations from, or alternatives to, your
                             standard or customary billing arrangements for this engagement?
              Response:      No. Paul Hastings and the Debtors have not agreed to any
                             variations from, or alternatives to, Paul Hastings’ standard billing
                             arrangements for this engagement. The rate structure provided by
                             Paul Hastings is appropriate and is not significantly different from
                             (a) the rates that Paul Hastings charges for other non-bankruptcy
                             representations or (b) the rates of other comparably skilled
                             professionals.

              Question:      Do any of the professionals included in this engagement vary their
                             rate based on the geographic location of the bankruptcy case?
              Response:      No. The hourly rates used by Paul Hastings in representing the
                             Debtors are consistent with the rates that Paul Hastings charges
                             comparable chapter 11 clients, regardless of the location of the
                             chapter 11 cases.

              Question:      If you represented the client in the 12 months prepetition, disclose
                             your billing rates and material financial terms for the prepetition
                             engagement, including any adjustments during the 12 months
                             prepetition. If your billing rates and material financial terms have
                             changed postpetition, explain the difference and the reasons for the
                             difference.
              Response:      The billing rates charged the Debtors in the prepetition period are
                             the same as the rates that Paul Hastings will charge in the
                             postpetition period, noting that Paul Hastings adjusted its hourly
                             rates effective August 1, 2019, to reflect step increases and
                             economic and other conditions consistent with its customary
                             practice.


                                               14
Case 19-31445-hcd       Doc 176        Filed 08/26/19   Page 34 of 59




 Question:      Has your client approved your prospective budget and staffing
                plan, and, if so, for what budget period?
 Response:      The Debtors and Paul Hastings expect to develop a prospective
                budget and staffing plan for the period from August 11, 2019
                through October 31, 2019.



             [Remainder of Page Intentionally Left Blank]




                                  15
              Case 19-31445-hcd        Doc 176   Filed 08/26/19     Page 35 of 59




       I declare under penalty of perjury that, to the best of my knowledge and after reasonable

inquiry, the foregoing is true and conect.

Executed this 26 day of August, 2019
           Case 19-31445-hcd    Doc 176      Filed 08/26/19   Page 36 of 59




                                       Schedule 1

                        POTENTIAL PARTIES IN INTEREST


Banks
Bank of America, N.A.                          Insurers
Berkshire Bank, N.A.                           Alliant Insurance Services, Inc.
Commerce Bank, N.A.                            Amerisure Mutual Insurance Company
1st Source Bank, N.A.                          Anthem Blue Cross Blue Shield
JP Morgan Chase, N.A.                          Capital Specialty Insurance Co.
KeyBank National Association                   Chubb Insurance Co.
Lake City Bank, N.A.                           Evanston Insurance Company
PNC Bank, N.A                                  Great Midwest Insurance Co.
Wells Fargo Bank, N.A.                         The Horton Group
                                               Mesirow Insurance Services
Current and Recent Former Directors            Travelers Insurance Co.
and Officers                                   Underwriters at Lloyd’s of London
Daileadeer, Timothy                            Wesco Insurance Co.
Khan, Najeeb                                   Westchester Fire Insurance Co.
Wikel, Daniel
                                               Landlords
Debtors and Current and Recent Former          Bob’s Moraine Trucking
Entities Affiliated with the Debtors           Brookwood Philadelphia II LLC
Cearah Enterprises, LLC                        Core Grand Rapids
GN Investments, LLC                            Core Realty
IOI Payroll Services, Inc.                     DHS Property Investments
IOI West, Inc.                                 Innovation Park at Notre Dame
Interlogic Outsourcing, Inc.                   KRW Investments, Inc
K&S Ventures, LLC                              University Of Notre Dame/Idea Center
Khan Aviation, Inc.
KR7525, LLC                                    Northern District of Indiana
KRW Investments, Inc.                          Bankruptcy/District Court Judges
Lakeview Technology, Inc.                      Ahler, James R
Lakeview Holdings, Inc.                        Brady, Holly A.
Merlin Energy, LLC                             Collins, Susan L.
Merlin Ventures, LLC                           Dees, Harry C.
ModEarn, Inc.                                  DeGuilio, Jon E.
NAK Holdings, LLC                              Gotsch, Michael G.
NAP Realty, LLC                                Grant, Robert E
NJ Realty, LLC                                 Kolar, Joshua P.
Sarah Air LLC                                  Lazar Springmann, Theresa
TimePlus Systems, LLC                          Lee, William C
                                               Lindquist, Kent
Governmental and Regulatory Agencies           Martin, John
Internal Revenue Service                       Miller, Robert L.
United States Department of Justice            Moody, James T.
             Case 19-31445-hcd       Doc 176       Filed 08/26/19            Page 37 of 59




Rodovich, Andrew                                     County Clerk of San Bernardino, CA
Simon, Philip P.                                     Count of Elkhart, IN
Van Bokkelen, Joseph S.                              Florida Dept. of Revenue
                                                     Florida Dept. of State
Notice of Appearance Parties                         Georgia Dept. of Labor
US Signcrafters, Inc.                                Georgia Dept. of Revenue
Indiana Beverage                                     Illinois Secretary of State
KZRV LP                                              Ohio Bureau of Workers’ Compensation
Postle Operating LLC d/b/a Postle                    Ohio Internal Revenue Service
Aluminum                                             Pennsylvania Dept. of Revenue
Synergid, Inc. d/b/a Paul Davis Restoration          Pima County, AZ Treasure
of Northeast Indiana                                 State of California
                                                     State of Main
Professionals                                        State of Michigan
Huron Consulting Group                               State of Tennessee
Huron Transaction Advisory                           Treasurer of Allen County, Indiana
Prime Clerk LLP                                      Treasure of State of Ohio
Thompson Hine LLP                                    Treasure of State of Maine
Tuesley Hall Konopa, LLP
                                                     Top Customers
Secured Lenders                                      [Redacted] 1
(Included with Banks)                                [Redacted]
                                                     [Redacted]
Shareholders                                         [Redacted]
Cadotte, Troy                                        [Redacted]
Dennis H. Chookaszian Revocable Trust                [Redacted]
Downs, Christopher                                   [Redacted]
Graham, Tracy                                        [Redacted]
Khan Shoemaker, Sarah                                [Redacted]
Levy, Kevin                                          [Redacted]
Malloy, Terrence                                     [Redacted]
Marsh, Tina L.                                       [Redacted]
McCormick, Paul G.                                   [Redacted]
Raney, Jonathan                                      [Redacted]
Tiebout, Charles                                     [Redacted]
Witek, Paul M.                                       [Redacted]
                                                     [Redacted]
Taxing Authorities                                   [Redacted]
Arizona Dept. of Revenue                             [Redacted]
Arizona Secretary of State                           [Redacted]
Arthur E. Ferdinand, Tax Commissioner,               [Redacted]
Fulton County, GA                                    [Redacted]
City of Kentwood, MI
City of Ontario, CA                                  1
                                                         Pursuant to the Order Granting Debtors’ Motion Authorizing
City of Roswll, GA                                       Debtors to File Employee Information and Customer
                                                         Information Under Seal [Docket No. 108], certain customer
City of Scottsdale                                       information contained herein has been redacted and filed under
                                                         seal.



                                               2
             Case 19-31445-hcd   Doc 176       Filed 08/26/19   Page 38 of 59




[Redacted]                                       [Redacted]
[Redacted]
[Redacted]                                       Top Unsecured Creditors
[Redacted]                                       Axia TP
[Redacted]                                       Barnes & Thornburg, LLP
[Redacted]                                       Barnett Associates (an Equifax Company)
[Redacted]                                       Blackbaud, Inc
[Redacted]                                       Builders Enterprise Corp
[Redacted]                                       Canteen Refreshment Services
[Redacted]                                       CDW Computer Centers, Inc
[Redacted]                                       Centurylink
[Redacted]                                       Corporate Graphic Solutions
[Redacted]                                       Daisy I.T.
[Redacted]                                       Duley Press
[Redacted]                                       Federal Express
[Redacted]                                       Firevine Advertising & Design
[Redacted]                                       Flexential
[Redacted]                                       Get Fit Get Healthy
[Redacted]                                       Golden State Overnight
[Redacted]                                       Got Tint Automotive Superstore
[Redacted]                                       Griffen Plumbing & Heating
[Redacted]                                       Indiana Chamber Commerce
[Redacted]                                       Kosciusko Chamber Of Commerce
[Redacted]                                       Lasership, Inc
[Redacted]                                       LCWR
[Redacted]                                       Logmein USA, Inc.
[Redacted]                                       Mail Management, Inc.
[Redacted]                                       Mailfinance
[Redacted]                                       Mammoth, Inc
[Redacted]                                       MCE Inc
[Redacted]                                       Midwest Automated Time Systems
[Redacted]                                       Moser Consulting
[Redacted]                                       Mountain High Toner
[Redacted]                                       National Comtel Network, Inc.
[Redacted]                                       New Avenues
[Redacted]                                       Paperwise, LLC
[Redacted]                                       Payday Inc
[Redacted]                                       Presearch Background Services, Inc
[Redacted]                                       Proforma Corporate Solutions
[Redacted]                                       Pure Water Technology Georgia, LLC
[Redacted]                                       Quill Corporation
[Redacted]                                       Ready Refresh
[Redacted]                                       Republic Services
[Redacted]                                       Route Messengers Of Pa
[Redacted]                                       Shred-It Usa
[Redacted]



                                           3
            Case 19-31445-hcd      Doc 176       Filed 08/26/19   Page 39 of 59




Society for Human Resource Management              National Comtel
(SHRM)                                             Northern Indiana Public Service Company
Spectrum Enterprise                                TDA Metrocom
Speedy Courier Service                             Time Warner Cable
Swipeclock.Com                                     US Signal
Syncstream Solutions                               Vonage Business
That Essential Spark                               Verizon Wireless
Trace3                                             Windstream (Earthling Business)
Tri-State Protection Inc
                                                   U.S. Trustee Region 10 Office
Utilities                                          Achterberg, Stephanie
Arizona Public Service Electric Company            Allin, Kathleen A.
AT&T                                               Froehlke, Dianne S.
Centurylink                                        Gerencher, Kevin
Comcast                                            Oliver, Karen
Cox Communication Business                         Prokop, Jennifer
Elkhart Public Utilities                           Roberts, Susan J.
Frontier Communications                            Tomshack, Kathleen
Indiana Michigan Power                             Triebold, Ellen L.
ITS Communication




                                             4
              Case 19-31445-hcd          Doc 176    Filed 08/26/19      Page 40 of 59




                                              Schedule 2

PARTIES IN INTEREST OR THEIR AFFILIATES WHOM PAUL HASTINGS HAS, OR
  MAY HAVE, REPRESENTED WITHIN THE LAST FIVE YEARS IN MATTERS
                     UNRELATED TO THE DEBTORS

Parties in Interest           Relationship to Debtors      Clients & Their Affiliates
Bank of America, N.A.         Banks                        Current client, parent Bank of America
                                                           Corp and related entities are clients.
JP Morgan Chase, N.A.         Banks                        Current client, parent JPMorgan Chase
                                                           & Co and related entities are clients.
KeyBank National              Banks                        Not a client. Related entities KeyBanc
Association                                                Capital Markets and Pacific Crest
                                                           Securities, Inc. are clients.
PNC Bank, N.A                 Banks                        Related entity PNC Capital Markets
                                                           LLC is a current client.
Wells Fargo Bank, N.A.        Banks                        Current client, parent Wells Fargo &
                                                           Company and related entities are clients.
Internal Revenue Service      Governmental and             Not a client. Entities related to parent,
                              Regulatory Agencies          United States of America, are current
                                                           clients.
United States Department of   Governmental and             Not a client. Entities related to parent,
Justice                       Regulatory Agencies          United States of America, are current
                                                           clients.
Alliant Insurance Services,   Insurers                     Not a client. Parent Stone Point Capital
Inc.                                                       LLC and related entities are clients.
Chubb Insurance Co.           Insurers                     Not a client. Entities related to parent,
                                                           Chubb Limited, are former clients.
Underwriters at Lloyd’s of    Insurers                     Lloyd’s Bank is a current client. Entities
London                                                     related to parent, Lloyd’s Banking
                                                           Group plc, are current clients.
Wesco Ins. Co.                Insurers                     Not a client. An entity related to parent,
                                                           AmTrust Financial Services Inc., is a
                                                           current client.
Westchester Fire Ins. Co.     Insurers                     Former client. Entities related to parent,
                                                           Chubb Limited, are also former clients.
Innovation Park at Notre      Landlords                    Not a client. Parent University of Notre
Dame                                                       Dame and related entities are former
                                                           clients.
University Of Notre           Landlords                    Not a client. Parent University of Notre
Dame/Idea Center                                           Dame and related entities are former
                                                           clients.
Prime Clerk LLP               Professionals                Not a client. An entity related to parent,
                                                           Permira Advisers LLP, is a current
                                                           client.
State of California           Taxing Authorities           Entities related to State of California are
                                                           current clients.
               Case 19-31445-hcd        Doc 176       Filed 08/26/19     Page 41 of 59




Parties in Interest         Relationship to Debtors         Clients & Their Affiliates
[Redacted]                  Top 30 Customers                Not a client. Entities related to parent
                                                            CBRE Group Inc. are current clients.
Blackbaud, Inc              Top Unsecured Creditors         Not a client. Related entity Smart
                                                            Tuition LLC is a former client.
Canteen Refreshment         Top Unsecured Creditors         Not a client. An entity related to parent,
Services                                                    Compass Group PLC, is a current client.
CDW Computer Centers, Inc   Top Unsecured Creditors         Not a client. Entities related to parent,
                                                            CDW Corp., are current clients.
Flexential                  Top Unsecured Creditors         Current client. Parent, GI Partners, and
                                                            related entities are also current clients.
Quill Corporation           Top Unsecured Creditors         Not a client. Entities related to parent,
                                                            Sycamore Partners, are former clients.
Republic Services           Top Unsecured Creditors         Current client.

Shred-It USA                Top Unsecured Creditors         Not a client. Related entity, PSC
                                                            Environmental Services, is a former
                                                            client.
Swipeclock.Com              Top Unsecured Creditors         Swipeclock is a current client. Entities
                                                            related to parent, Graham Group, are
                                                            also current clients.
Trace3                      Top Unsecured Creditors         Not a client. Entities related to parent,
                                                            HIG Capital Management, are current
                                                            clients.
AT&T                        Utilities                       Current client. Parent, AT&T Inc., and
                                                            related entities are current clients.
Comcast                     Utilities                       Current client. Entities related to parent,
                                                            Comcast Holdings Corporation, are also
                                                            current clients.
Cox Communication Business Utilities                        Not a client. Entities related to parent,
                                                            Cox Enterprises Inc., are current clients.
Frontier Communications     Utilities                       Current client. Entities related to parent,
                                                            Frontier Communications Corporation,
                                                            are current clients.
Time Warner Cable           Utilities                       Current client. Parent, Charter
                                                            Communications Inc., and related
                                                            entities are current clients.
Verizon Wireless            Utilities                       Current client. Entities related to parent,
                                                            Verizon Communications, are also
                                                            current clients.




                                                  2
Case 19-31445-hcd   Doc 176   Filed 08/26/19   Page 42 of 59




                       EXHIBIT C

                    Wikel Declaration
                Case 19-31445-hcd             Doc 176        Filed 08/26/19        Page 43 of 59




                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

                                                                 )
In re:                                                           )      Chapter 11
                                                                 )
INTERLOGIC OUTSOURCING, INC.,                                    )      Case No. 19-31445-hcd
IOI PAYROLL SERVICES, INC.,                                      )
IOI WEST, INC.,                                                  )      (Jointly Administered)
LAKEVIEW HOLDINGS, INC.,                                         )
LAKEVIEW TECHNOLOGY, INC.,                                       )
MODEARN, INC., and                                               )
TIMEPLUS SYSTEMS LLC, 1                                          )
                                                                 )
                           Debtors.                              )
                                                                 )

                        DECLARATION OF DANIEL WIKEL
                IN SUPPORT OF DEBTORS’ APPLICATION FOR
     ENTRY OF AN ORDER AUTHORIZING AND APPROVING THE RETENTION
    AND EMPLOYMENT OF PAUL HASTINGS LLP AS COUNSEL TO THE DEBTORS

         I, Daniel Wikel, declare that the following is true to the best of my knowledge,

information, and belief:

         1.       I am the Chief Restructuring Officer of Interlogic Outsourcing, Inc., a corporation

organized under the laws of Indiana and one of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”). I have served in this role since on or around July 14,

2019, and I have over 25 years of experience working exclusively in distressed situations and

transactions.

         2.       I submit this declaration on behalf of, and am authorized to make this declaration

by, the Debtors in support of the Debtors’ Application for Entry of an Order Authorizing and


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus Systems,
     LLC (9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589); and
     ModEarn, Inc. (3473). The location of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.
               Case 19-31445-hcd             Doc 176         Filed 08/26/19       Page 44 of 59




Approving the Retention and Employment of Paul Hastings LLP as Counsel to the Debtors,

Nunc Pro Tunc to the Petition Date (the “Application”). 2

        3.       I am generally familiar with the Debtors’ history, day-to-day operations, business,

and financial affairs. Except as otherwise noted, all facts in this declaration are based on my

personal knowledge of the matters set forth herein, information gathered from my review of

relevant documents, and information supplied to me by members of the Debtors’ management

and other employees of the Debtors.

                                The Debtors’ Selection of Paul Hastings

        4.       Based on my experience and input from members of the Debtors’ management,

the Debtors selected Paul Hastings as their counsel in these chapter 11 cases because they found

Paul Hastings to be well-qualified for this engagement. Paul Hastings has extensive experience

and knowledge of the chapter 11 bankruptcy process and a long history of representing debtors

and official committees in chapter 11 cases. Moreover, Paul Hastings has substantial experience

in virtually all aspects of law that may arise in these chapter 11 cases, including corporate,

employee benefits, finance, intellectual property, labor and employment, litigation, investigations

and white collar crime, and tax. Based on Paul Hastings’ past experience in other bankruptcy

cases, Paul Hastings’ broad and directly applicable skill set, and the Debtors’ experience with

Paul Hastings since July 2019, the Debtors decided to retain Paul Hastings as counsel in these

chapter 11 cases. I believe that Paul Hastings is both well qualified and uniquely able to

represent the Debtors in these chapter 11 cases in an efficient and timely manner.




2
    Capitalized terms used but not defined herein shall have the meaning set forth in the Application.



                                                         2
             Case 19-31445-hcd        Doc 176       Filed 08/26/19   Page 45 of 59




                                         Rate Structure

       5.      In my capacity as the Chief Restructuring Officer, I am responsible for

supervising retained counsel.     Paul Hastings has provided and will continue to provide

professional services to the Debtors in connection with these chapter 11 cases under its standard

rate structure. Paul Hastings has informed the Debtors that its rates under its standard rate

structure are consistent among bankruptcy representations undertaken under the standard rate

structure, including related corporate and transactional services.    Paul Hastings has further

informed the Debtors that its rates and terms under its standard rate structure for non-bankruptcy

engagements are the same as the rates and the terms for the Debtors’ engagement of Paul

Hastings in these chapter 11 cases.

       6.      Paul Hastings also has informed the Debtors that it endeavors to set hourly rates

for its attorneys and paralegals at levels competitive to those charged by comparably skilled

professionals in other law firms. Based on my experience retaining various law firms in other

matters, Paul Hastings’ hourly rates are consistent with the hourly rates charged by other law

firms for similarly complex bankruptcy-related services.

       7.      I am also responsible for reviewing the invoices regularly submitted by Paul

Hastings and can confirm that the rates Paul Hastings charged the Debtors in the prepetition

period are the same as the rates that Paul Hastings will charge in the postpetition period. Paul

Hastings has informed the Debtors that its standard hourly rates are subject to periodic

adjustment and, so long as Paul Hastings charges its standard hourly rates in effect at the time,

the Debtors consent to Paul Hastings’ annual and other periodic rate increases.

                                       Cost Supervision

       8.      The Debtors and Paul Hastings expect to develop a budget and staffing plan to

comply with the U.S. Trustee’s request for information and additional disclosures and any orders


                                                3
             Case 19-31445-hcd        Doc 176       Filed 08/26/19   Page 46 of 59




of the Court, for the Petition Date through October 31, 2019, recognizing that in the course of

complex chapter 11 cases, there may be unforeseeable fees and expenses that the Debtors and

Paul Hastings will need to address. The Debtors understand that it is their responsibility to

monitor closely the billing practices of their counsel to ensure that the fees and expenses paid by

the estates remain consistent with the Debtors’ expectations and the exigencies of these

chapter 11 cases. The Debtors will continue to review the invoices that Paul Hastings submits

and, together with Paul Hastings, periodically amend the budget and staffing plans as these

chapter 11 cases develop.

       9.      As they did prepetition, the Debtors will endeavor to bring discipline,

predictability, client involvement, and accountability to the fees and expense reimbursement

process. While every chapter 11 case is unique, the budgets and staffing plans will provide

guidance on the periods of time involved, the staffing level of attorneys and professionals who

will work on these chapter 11 cases, and the projected average hourly rates for the attorneys

and professionals rendering services during these chapter 11 cases.



                          [Remainder of Page Intentionally Left Blank]




                                                4
           Case 19-31445-hcd         Doc 176         Filed 08/26/19   Page 47 of 59




       I declare under penalty of perjury that, to the best of my knowledge and after reasonable

inquiry, the foregoing is true and correct to the best of my knowledge, information, and belief.

Dated: August 26, 2019
Elkhart, Indiana

                                              Daniel Wikel
                                              Chief Restructuring Officer
                                              Interlogic Outsourcing, Inc.




                                                11
Case 19-31445-hcd   Doc 176   Filed 08/26/19   Page 48 of 59




                        Exhibit D

                Paul Hastings Agreement
             Case 19-31445-hcd        Doc 176     Filed 08/26/19     Page 56 of 59




                               CERTIFICATE OF SERVICE

        I, Andrew T. Kight, proposed co-counsel for the Debtors, hereby certify that on
August 26, 2019, a true and accurate copy of the foregoing was filed using the Court’s CM/ECF
electronic filing system and on that date I caused a copy of the foregoing to be served by Prime
Clerk LLC, the Debtors’ noticing agent, on those parties identified on the attached service list in
the manner set forth therein.
                                                      /s/ Andrew T. Kight
                                                     Andrew T. Kight
                                                                            Case 19-31445-hcd                        Doc 176                Filed 08/26/19               Page 57 of 59
                                                                                                                              Exhibit A
                                                                                                                        Core/2002 Service List
                                                                                                                       Served as set forth below

                      DESCRIPTION                                        NAME                                                              ADDRESS                                               EMAIL                  METHOD OF SERVICE
                                                                                                 Attn: Peter S. Goodman, James Donnell                                             Peter.Goodman@bakermckenzie.com
                                                                                                 425 Fifth Avenue
Counsel to Wells Fargo Bank NA                          Baker & McKenzie LLP                     New York NY 10018                                                                 James.Donnell@bakermckenzie.com   Email
                                                                                                 Attn: W. Scott Porterfield, Nathan Q. Rugg, Stanley F. Orszula, Megan R. Grant    scott.porterfield@bfkn.com
                                                                                                 200 West Madison Street                                                           nathan.rugg@bfkn.com
                                                        Barack Ferrazzano Kirschbaum & Nagelberg Suite 3900                                                                        stan.orszula@bfkn.com
Counsel to Lake City Bank                               LLP                                      Chicago IL 60606                                                                  megan.grant@bfkn.com              Email
                                                                                                 Attn: Michael P. O’Hara, Esq.
                                                                                                 215 East Berry Street
Counsel for Ottenweller Co.                             Barrett McNagny LLP                      Fort Wayne IN 46802                                                               mpo@barrettlaw.com                First Class Mail and Email
                                                                                                 Attn: Michael D. Marston
                                                                                                 1003 North Hickory Road
Counsel to Botkin & Hall, LLP                           Botkin & Hall, LLP                       South Bend IN 46615                                                                                                 First Class Mail
                                                                                                 Attn: Marianne R. Tucker
                                                                                                 509 W Washington Bend Ave.
Counsel to US Signcrafters, Inc.                        Hahn|Waltz, P.C.                         South Bend IN 46601                                                               mtucker@hahnwalz.com              Email
                                                                                                 Attn: R. William Jonas Jr.
                                                                                                 137 N. Michigan Street
Proposed Counsel to the Committee                       Hammerschmidt, Amaral & Jonas P.C.       South Bend IN 46601                                                               jla@hajlaw.com                    Email
                                                                                                 Attn: W. Randall Kammeyer
                                                                                                 116 East Berry Street
Counsel to Synergid, Inc., d/b/a Paul Davis Restoration                                          Lincoln Tower Suite 302
of Northeast Indiana                                    Hawk Haynie Kammeyer & Smith, LLP        Fort Wayne IN 46802                                                                                                 First Class Mail
                                                                                                 Attn: Jason M. Torf, Daniel J. Polatsek
                                                                                                 200 West Madison Street                                                           Jason.Torf@icemiller.com
Counsel to Indiana Beverage, KZRV LP, and Postle                                                 Suite 3500
Operating, LLC d/b/a Postle Aluminum                    Ice Miller LLP                           Chicago IL 60606                                                                  Daniel.Polatsek@icemiller.com     Email
                                                                                                 Attn: Jeffrey A. Hokanson
Counsel to Indiana Beverage, KZRV LP, Postle                                                     One American Square
Operating, LLC d/b/a Postle Aluminum, and Proposed                                               Suite 2900
Counsel to the Committee                                Ice Miller LLP                           Indianapolis IN 46282-0200                                                        Jeff.Hokanson@icemiller.com       Email
                                                                                                 Attn: Louis T. DeLucia, Alyson M. Fiedler
Counsel to Indiana Beverage, KZRV LP, Postle                                                     1500 Broadway                                                                     Louis.DeLucia@icemiller.com
Operating, LLC d/b/a Postle Aluminum, and Proposed                                               Suite 2900
Counsel to the Committee                                Ice Miller LLP                           New York NY 10036                                                                 Alyson.Fiedler@icemiller.com      Email
                                                                                                 Centralized Insolvency Operation
                                                                                                 2970 Market Street
                                                                                                 Mail Stop 5-Q30.133
Internal Revenue Service                                Internal Revenue Service                 Philadelphia PA 19104-5016                                                                                          First Class Mail
                                                                                                 Centralized Insolvency Operation
                                                                                                 P.O. Box 7346
Internal Revenue Service                                Internal Revenue Service                 Philadelphia PA 19101-7346                                                                                          First Class Mail
                                                                                                 Attn: Andrew T. Kight, Michael W. Hile, Christine K. Jacobson
                                                                                                 The Elliott House                                                                 akight@jhklegal.com
                                                                                                 108 East 9th Street                                                               mhile@jhklegal.com
Co-Counsel to the Debtors and Debtors in Possession Jacobson Hile Kight LLC                      Indianapolis IN 46202                                                             cjacobson@jhklegal.com            Email
                                                                                                 Attn: Andrew B. Jones
                                                                                                 205 W. Jefferson Blvd., Ste 200
Counsel to Jones Law Office, LLC                        Jones Law Office, LLC                    South Bend IN 46601                                                               andrew@attorney-jones.com         Email




          In re: Interlogic Outsourcing, Inc., et al.
          Case No. 19-31445                                                                                                   Page 1 of 2
                                                                                Case 19-31445-hcd                Doc 176                Filed 08/26/19           Page 58 of 59
                                                                                                                         Exhibit A
                                                                                                                    Core/2002 Service List
                                                                                                                   Served as set forth below

                      DESCRIPTION                                           NAME                                                            ADDRESS                                             EMAIL               METHOD OF SERVICE
                                                                                                Attn: Ellen L. Triebold
                                                                                                100 E. Wayne Street
                                                                                                Suite 555
Office of the United States Trustee                     Office of the United States Trustee     South Bend IN 46601                                                            Ellen.L.Triebold@usdoj.gov        Email
                                                                                                Attn: Susan Jaffe Roberts, Assistant U.S. Trustee
                                                                                                100 East Wayne Street, Suite 555
United States Trustee Northern District of Indiana      Office of the United States Trustee     South Bend IN 46601                                                            Susan.J.Roberts@usdoj.gov         First Class Mail and Email
                                                                                                Attn: Matthew M. Murphy, Nathan S. Gimpel, Matthew Smart, and Michael Whalen   mattmurphy@paulhastings.com
                                                                                                71 South Wacker Drive                                                          nathangimpel@paulhastings.com
                                                                                                Suite 4500                                                                     MatthewSmart@paulhastings.com
Co-Counsel to the Debtors and Debtors in Possession     Paul Hastings LLP                       Chicago IL 60606                                                               michaelcwhalen@paulhastings.com   Email
                                                                                                Attn: Mark Warsco, Jared C. Helge
                                                                                                505 East Washington Blvd.
                                                                                                P.O. Box 11647                                                                 mwarsco@rlwlawfirm.com
Counsel to Wells Fargo Bank NA                          Rothberg Logan & Warsco LLP             Fort Wayne IN 46859-1647                                                       jhelge@rlwlawfirm.com             Email
                                                                                                Attn: Secretary of the Treasury
                                                                                                100 F. Street NE
Securities and Exchange Commission - Headquarters       Securities & Exchange Commission        Washington DC 20549                                                            secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                Attn: Bankruptcy Department
                                                     Securities & Exchange Commission - NY      200 Vesey Street, Suite 400                                                    bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office Office                                     New York NY 10281                                                              NYROBankruptcy@SEC.GOV            First Class Mail and Email
                                                                                                Attn: Bankruptcy Department
                                                                                                One Penn Center
                                                     Securities & Exchange Commission -         1617 JFK Boulelvard, Suite 520
Securities and Exchange Commission - Regional Office Philadelphia Office                        Philadelphia PA 19103                                                          secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                Attn: Matthew R. Kaczmarek
                                                                                                5th Floor Plaza Building
                                                                                                210 South Michigan Street
Counsel to Polygon Company                              Sopko, Nussbaum, Inabnit & Kaczmarek    South Bend IN 46601                                                                                              First Class Mail
                                                                                                Attn: Alan Lepene, Sean Gordon, Curtis Tuggle, John C. Allerding               Alan.Lepene@ThompsonHine.com
                                                                                                3900 Key Center                                                                Sean.Gordon@ThompsonHine.com
                                                                                                127 Public Square                                                              Curtis.Tuggle@ThompsonHine.com
Counsel to Key Bank and the DIP Lender                  Thompson Hine LLP                       Cleveland OH 44114-1291                                                        John.Allerding@ThompsonHine.com   First Class Mail and Email
                                                                                                Attn: Trevor Q. Gasper
Counsel to KZRV LP and Postle Operation, LLC d/b/a                                              601 E. Beardsley Ave.
Postle Aluminum                                         Thor Industries, Inc.                   Elkhart IN 46514                                                               tgasper@thorindustries.com        Email
                                                                                                204 South Main Street
United States Attorney’s Office for the Northern        US Attorney’s Office for the Northern   Room MO-1
District of Indiana                                     District of Indiana                     South Bend IN 46601                                                            usainn.webmaster@usdoj.gov        First Class Mail and Email




          In re: Interlogic Outsourcing, Inc., et al.
          Case No. 19-31445                                                                                               Page 2 of 2
                                                                             Case 19-31445-hcd                      Doc 176               Filed 08/26/19               Page 59 of 59
                                                                                                                            Exhibit B
                                                                                                                   Attorney Generals Service List
                                                                                                                     Served as set forth below

MMLID                          NAME                              ADDRESS 1                  ADDRESS 2                     ADDRESS 3                 ADDRESS 4       CITY       STATE POSTAL CODE              EMAIL                METHOD OF SERVICE
8103940 STATE OF ARIZONA ATTORNEY GENERAL               ATTENTION: BANKRUPTCY DEPT   1275 W. WASHINGTON ST.                                                     PHOENIX        AZ   85007          aginfo@azag.gov             Email and First Class Mail
8103941 STATE OF FLORIDA ATTORNEY GENERAL               ATTENTION: BANKRUPTCY DEPT   THE CAPITOL, PL 01                                                         TALLAHASSEE    FL   32399-1050                                 First Class Mail

8103942 STATE OF ILLINOIS ATTORNEY GENERAL              ATTENTION: BANKRUPTCY DEPT   100 WEST RANDOLPH STREET                                                   CHICAGO        IL   60601          webmaster@atg.state.il.us   Email and First Class Mail
                                                                                     INDIANA GOVERNMENT       302 W. WASHINGTON ST.,
8103943 STATE OF INDIANA ATTORNEY GENERAL               ATTENTION: BANKRUPTCY DEPT   CENTER SOUTH             5TH FLOOR                                         INDIANAPOLIS   IN   46204          Constituent@atg.in.gov      Email and First Class Mail
                                                                                     G. MENNEN WILLIAMS
8103944 STATE OF MICHIGAN ATTORNEY GENERAL              ATTENTION: BANKRUPTCY DEPT   BUILDING, 7TH FLOOR      525 W. OTTAWA ST.                 P.O. BOX 30212 LANSING         MI   48909-0212     miag@michigan.gov           Email and First Class Mail

8103945 STATE OF OHIO ATTORNEY GENERAL                  ATTENTION: BANKRUPTCY DEPT   30 E. BROAD ST., 14TH FLOOR                                                COLUMBUS       OH   43215                                      First Class Mail




          In re: Interlogic Outsourcing, Inc., et al.
          Case No. 19-31445                                                                                                 Page 1 of 1
